Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
The County Court reversed the judgment of the Justice of the Peace, on motion—upon the ground that it did not appear that the defendants had notice of the trial.
This was erroneous ; the parties were in the County Court on appeal, for the purpose of trying the case de novo, and it was the duty of the Court to proceed with the trial on the merits of the case.
The judgment of dismissal is reversed, and the cause remanded for trial in the County Court.